LATTIMORE, J.
Conviction of murder; penalty, death.
Appellant was convicted for the murder of his stepson. The facts are revolting and need not be set out in detail. They fully justified the infliction of the death penalty. Appellant confessed to the killing of deceased, his stepson; also his wife and others of her children. Appellant was defended by an attorney appointed by the court.
An attempt was made to present an application for a change of venue, but as same appears in the record it is sworn to only by the appellant and supported by an affidavit made by the attorney appointed to represent him. Article 562, 1925 C. C. P., sets out the only.character of application for a change of venue which is deemed legal. Its provisions are plain. The statute was not complied with in the instant case. The authorities hold an application not in compliance with the statute to be fatally defective. O’Neal v. State, 14 Tex. App. 582; Macklin v. State, 53 Tex. Cr. R. 197, 109 S. W. 145; Gibson v. State, 53 Tex. Cr. R. 349, 110 S. W. 41. It is stated that the statutory requirement that the application be supported by the affidavits of at least two credible persons, residents of the county, is not met by the affidavits of the accused and one other person. This court has also held that an *294affidavit for change of venue, sworn to by the' attorney for the accused, could not be considered. Luttrell v. State, 70 Tex. Cr. R. 183, 157 S. W. 157.
 There are a number of bills of exception in the record, each reflecting the objection made by appellant to the acceptance of jurors upon the venire. Said bills set out at length the examination, questions, and answers of said veniremen, and we have carefully examined and considered the testimony of each of said jurors, and are of opinion that the action of the trial court in overruling the challenge for cause made to said jurors was correct. Said jurors were strangers to the appellant, and, while they seem to have heard of the occurrence, and in some instances to have read accounts of it, they all indicated that they had no prejudgment or fixed opinion about the case, and all of them were of the opinion that they could discard and lay aside any impression or opinion formed from hearsay and reading and could try the case fairly and impartially upon the testimony, and, under the law, this, court has not the right, nor has it the disposition, to refuse to accept as true the statements made by good citizens under oath touching their qualification as jurors. Neither has this court any right to believe that the honorable trial judge was moved in his actions in overruling the challenges, by other than a desire to fairly preside and correctly pass upon the matters before him.
No other complaints of any kind appear in this record, which can be considered by us. We have tried to give this case that careful consideration demanded by the extreme penalty inflicted, and have found no error in the record, and the judgment will be affirmed.